Citation Nr: 1412818	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for lumbar spine, compressed vertebrae has been received, and if so, whether the reopened claim should be granted.

2.  Entitlement to an increased rating for osteoarthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is associated with the Veteran's claims folder.

The reopened claim for service connection for lumbar spine, compressed vertebrae is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision issued in April 2007, the RO denied the Veteran's claim for service connection for lumbar spine, compressed vertebrae.  The Veteran was notified thereof by letter dated in November 2007, along with his appellate rights, but did not file an appeal.


2.  The evidence associated with the claims file subsequent to the April 2007 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for lumbar spine, compressed vertebrae.

3.  In a November 2013 statement, received prior to the promulgation of a decision in the appeal, the Board was notified that the Veteran wished to withdraw his appeal with regard to the issue of an increased rating for left ankle osteoarthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine, compressed vertebrae.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for withdrawal of the appeal for an increased rating for left ankle osteoarthritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duties to notify and assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for lumbar spine, compressed vertebrae.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).

In the May 2012 rating decision on appeal, the Veteran was granted service connection for osteoarthritis of the left ankle.  The Veteran subsequently filed a notice of disagreement in May 2012, and a substantive appeal in August 2012.  However, during his November 2013 Video Conference hearing, and in a November 2013 statement submitted at the time of the hearing, the Veteran indicated that he wished to withdraw his appeal for left ankle osteoarthritis, as he was seeking service connection for that condition, and it had already been granted.  See November 2013 Video Conference hearing transcript and November 2013 statement from the Veteran.

The Board finds that the November 2013 written statement qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of an increased rating for left ankle osteoarthritis.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of considering the merits of the underlying issue.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).


Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Analysis

In a November 2006 rating decision, the RO denied service connection for lumbar spine, compressed vertebrae, based on a finding that as there were no service treatment records available for review, there was no evidence of a chronic spine disability related to service.  The service treatment records were subsequently located, and the RO issued another rating decision in April 2007 2007, again denying the claim, based on a finding that there was no medical link between the claimed condition and the Veteran's active duty military service.  The Veteran did not file a timely appeal and the decision became final.  In January 2010, the Veteran filed a statement, indicating that he disagreed with the April 2007 denial, and in April 2011, he filed a petition to reopen his claim for service connection for a "back condition T-12/L-1."


The only pertinent evidence of record at the time of the April 2007 denial was service treatment records, which were negative for any evidence of complaints, treatment or a diagnosis related to a low back disability, or any evidence of a low back disability at the time of the Veteran's discharge.

The pertinent evidence added to the record since the April 2007 denial includes a statement from P.B., M.D., who indicated that he treated the Veteran on multiple occasions from 1997-2001, during the Veteran's period of active duty, for among other things, chronic low back pain that required anti-inflammatory medication, muscle relaxants, physical therapy, and eventually, regular chiropractic manipulation.  He also noted that he recalled that although the Veteran worked hard through the chiropractic clinic on base, he was never totally able to be rehabilitated from an injury.  The record also contains the transcript of the Veteran's November 2013 Travel Board hearing, where he testified that he injured his back in service, and has experienced continuous low to mid back pain since that time.  He also reported during his hearing that he received treatment for his back in service, while working at a sports medical clinic, from P.B., M.D., who informed him that X-rays of his spine showed compression fractures.  He also testified that after his discharge, he continued to receive treatment for back problems from private physicians, including his father, who is a chiropractor, a private chiropractor in the Woodlands, and a doctor K.M., a spinal surgeon in the Woodlands who treated him for a work-related injury.  He claims that doctor K.M. informed him that an MRI of the spine revealed that he had an old injury, specifically compression fractures, that were likely causing him to experience numbness in the tip of his big toe.  

The newly submitted medical evidence from Dr. P.B., indicating that he treated the Veteran during service for chronic low back pain that required anti-inflammatory medication, muscle relaxants, physical therapy, and eventually, regular chiropractic manipulation, and that the Veteran never fully recovered from a previous back injury, in conjunction with the Veteran's statements during his Board hearing, that he injured his back in service, and that he has experienced continuous low back problems since that time, and that he was diagnosed during treatment while on active duty with compression fractures of the lumbar spine, is not cumulative or redundant of the evidence previously of record; it is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current lumbar spine disability, related to his active military service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for lumbar spine, compressed vertebrae, is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  


ORDER

New and material evidence has been presented, and the claim for service connection for lumbar spine, compressed vertebrae is reopened; the appeal is granted to this extent only.

The claim for an increased rating for osteoarthritis of the left ankle is dismissed.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran's claimed lumbar spine disability is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports of an in-service low back injury and continuity of symptomatology provide evidence that he has a current low back disability that may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the Veteran testified that he received medical training in conjunction with his position as a medic during military service.  Therefore, the Board finds his reports of back problems following an injury in service and continuing after his discharge to be very credible.  However, contemporaneous evidence of an ongoing low back disability in the years following service is not of record.  Furthermore, there is no medical opinion of record addressing the etiology of any currently diagnosed low back disability.

Therefore, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed low back disability.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that the Veteran reported during his Video hearing that he had received private medical treatment after service from his father, who is a chiropractor, and Dr. A.S., a chiropractor in the Woodlands area.  He also reported receiving treatment for a work-related back injury from Dr. K.M., a spinal surgeon in the Woodlands area.  He also claimed that he had an n MRI of the spine done after his work injury, which showed evidence of an old back injury.  He submitted CDs of the MRI results however, the Board notes that it does not have the ability to review MRI images contained in the two CDs.  The Veteran should be advised that he can submit the accompanying reports that discuss the MRI images for his back.  38 C.F.R. § 3.159(c)(1).  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain any clinical records of treatment, including records from Dr. Amber Smith and Dr. Kevin Moran, both of whom practice in the Woodlands area, in accordance with 38 C.F.R. § 3.159(e)(2).  The Veteran is advised that for VA to obtain these records, it will be necessary for him complete an authorization for their release and that he may submit these records himself.

2. Inform the Veteran that the Board cannot review the MRI images he provided.  Advise him that he can submit the MRI reports for the MRI images.

3. After completing the above action, the Veteran should be afforded a VA examination to determine the etiology of any current low back disability.  The examiner should provide an opinion as to whether any currently diagnosed low back disability  is at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinions.  

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Readjudicate the claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


